Title: To James Madison from Thomas Jefferson, 16 May 1824
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monto. May 16. 24.
        
        You will see by the inclosed letter from mr. Cabell that a project is in agitation respecting Wm. & Mary Coll. which gives him much alarm. I communicate to you the letter as he requests, and with it my answer, as shewing the point in which I view it. I will ask their return when read, that I may be enabled to lodge my answer in Richmd. before his arrival there.
        On the question of engaging a Medical professor, yourself, mr. Cabell, Genl. Cocke and myself concurred in the affirmative, mr. Johnson was in the negative. 4. being a majority of the whole board, I considered it as so decided, and gave the instruction accdly. Our agent sailed from N.Y. on the 8th. inst. I did not consult Genl. Breckenridge & mr. Loyall, because neither was acqd. with the previous proceedings on the subject, and their distance also, and the promptness of decision necessary did not give time. Ever and affectly. your’s
        
          Th: J.
        
      